DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 20-23, 44-66, and 131 were previously pending and subject to a non-final office action filed on March 24, 2022 (the “March 24, 2022 Non-Final Office Action”).  Following the March 24, 2022 Non-Final Office Action, Applicant: (i) amended claims 1, 21-23, 44-48, 50-53, 60-63, and 131; (ii) canceled claim 66; and (iii) added new claims 256 and 257, in an amendment filed on September 26, 2022 (the “September 26, 2022 Amendment”), see Applicant’s amended claims (pp. 2-6 of the September 26, 2022 Amendment).  Claims 1, 20-23, 44-65, 131, 256, and 257, as recited in the September 26, 2022 Amendment, are currently pending and subject to the final office action below.

Notice to Applicant
	It appears that the amendments to the claims in the amendment, submitted on September 26, 2022 (the “September 26, 2022 Amendment”), did not properly comply with requirements for the manner of making amendments in an application. See MPEP § 714; see also 37 CFR 1.121(c) (section on amendments to claims).  It appears that Applicant did not amend the existing, pending claims in the September 26, 2022 Amendment.  It appears that the September 26, 2022 Amendment attempted to amend the original, non-pending claim set that was filed on October 27, 2021, which was amended and replaced by a preliminary amendment also filed on October 27, 2021 (the “October 27, 2021 Preliminary Amendment”).  Applicant’s amendments in the September 26, 2022 Amendment should have been based on the October 27, 2021 Preliminary Amendment.  In the interest of compact prosecution, the amendments to the claims, submitted in the September 26, 2022 Amendment, have been entered into the file wrapper, and the claims in the September 26, 2022 Amendment have been examined and are subject to the final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 was considered by the examiner and is in compliance with the provisions of 37 CFR 1.97(c)(2).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, p. 7, Claims are Not Directed to an Abstract Idea without Significantly More Section, filed September 26, 2022, with respect to the rejections of claims 1, 20-23, 44-66, and 131 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1, 20-23, 44-65, and 131 under 35 U.S.C. § 101 are maintained in this office action; and the rejections of new claims 256 and 257 under 35 U.S.C. § 101 are added in this office action.
Applicant further asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Applicant’s Remarks, at p. 7.  However, Examiner respectfully disagrees with Applicant’s assertion.  Despite Applicant’s arguments that the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the limitations described in claims 1, 131, and 256 are not effecting a particular treatment for a disease or medical condition.  Unlike the claims analyzed in the Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals case, which were directed to a method for treating a patient with a specific disease or medical condition (schizophrenia) with a particular treatment (i.e., administering iloperidone in different dosage ranges depending on the genotype of the patient), claims 1, 131, and 256 are not directed to effecting a particular treatment for a disease or medical condition. See USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF).
Claims 1, 131, and 256 include limitations that are directed to strengthening a subject’s immune system by providing a first exercise module (i.e., software) and a first vagal verve stimulation module which each comprise instructions.   Despite Applicant’s arguments, claims 1, 131, and 256 do not recite a particular treatment or a particular disease or medical condition.  The steps of providing the software modules with the instructions is claimed with a high-level of generality, and therefore is not deemed to be a particular treatment or prophylaxis.  Applicant’s claimed invention merely generates and provides instructions for a user to follow (or not follow).  However, the device itself does not effect a particular treatment or prophylaxis for a disease or medical condition.  Therefore, claims 1, 131, and 256 do not indicate a practical application of the abstract idea.
As such, the rejections of claims 1, 20-23, 44-65, and 131 under 35 U.S.C. § 101 are maintained in this office action; and the rejections of new claims 256 and 257 under 35 U.S.C. § 101 are added in this office action.  Please see amended rejections to claims 1, 20-23, 44-65, 131, 256, and 257 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 102
Applicant’s arguments, see Applicant’s Remarks, pp. 9-10, Claims are Patentable over Cited References Section, filed September 26, 2022, with respect to rejections of claim 1, 20, 23, and 57-65 under 35 U.S.C. § 102, have been fully considered, but they are moot in light of Applicant’s amendments to independent claim 1.   Therefore, the anticipatory rejection previously cited in the March 24, 2022 Non-Final Office Action, is not relied upon to teach the newly amended claim limitations in claim 1.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 20-23, 44-65, 131, 256, and 257 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1, 20-23, and 44-65 are directed to a method of strengthening an immune system of a subject for a virus disease, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claim 131 is directed to a device for strengthening an immune system of a subject, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 256 and 257 are directed to a method of generating an exercise module and vagal nerve stimulation module to strengthen an immune system of a subject for a virus disease, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 131, and 256 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations:
A method of strengthening an immune system of a subject for a virus disease, the method comprising:

providing, by an electronic device to the subject, a first exercise module and a first vagal nerve stimulation module, wherein the first exercise module comprises one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject. and the first vagal nerve stimulation module comprises one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight. sound, touch, taste, and smell,

sensing, by a sensor, adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions to generate adherence information, and

providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information,

wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module.

Similarly, claim 131 recites the following limitations:
A device for strengthening an immune system of a subject in need thereof, comprising:

a display configured to provide, to the subject, a first exercise module and/or a first vagal nerve stimulation module, each of the first modules comprising one or more first instructions for the subject to follow;

a heart rate sensor configured to obtain adherence information based on feedback from performing the one or more first instructions;

a transmitter configured to transmit the adherence information to a server; and

a receiver configured to receive, from the server, one or more second instructions based on the adherence information, wherein the display is further configured to provide, to the subject, a second exercise module and/or a second vagal nerve stimulation module, each of the second modules comprising the one or more second instructions.

Similarly, claim 256 recites the following limitations:
A method of generating an exercise module and a vagal nerve stimulation module to stenteheng [sic] an immune system of a subject for a virus disease, the method comprising:

providing, by an electronic device to the subject, a first exercise module and a first vagal nerve stimulation module, wherein the first exercise module comprises one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject, and the first vagal nerve stimulation module comprises one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight, sound, touch, taste, and smell,

sensing, by a sensor comprising a heart rate sensor, adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions to generate adherence information comprising a heart rate of the subject during performance of the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions, and

generating (i) a second exercise module comprising instructions for a moderate exercise that recruits NK cells based on a predetermined target heart rate according to an age of the subject and (ii) a second vagal nerve stimulation module based on the adherence information,

wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a method for generating, providing, and receiving exercise and vagal nerve stimulation instructions), but for the recitation of the generic computer components and functions also recited in claims 1, 131, and 256.  That is, other than reciting: an electronic device/a device; a first exercise module; a first vagal nerve stimulation module; a sensor/a heart rate sensor; a display; a transmitter; a server; receiver; a second exercise module; a second vagal nerve stimulation module; and the steps of: “sensing adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions”; “providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information”; “obtaining adherence information based on feedback from performing the one or more first instructions”; and “transmitting adherence information to a server”, the context of claims 1, 131, and 256 encompass concepts of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a method for providing and receiving exercise and vagal nerve stimulation instructions).
The aforementioned claim limitations described in claims 1, 131, and 256 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for providing information to patients (i.e., organizing and providing the exercise and vagal nerve stimulation instructions to the patient and the server) (i.e., following rules or instructions to provide the various information to the different parties).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1, 131, and 256 recite an abstract idea.
Examiner notes that claims 20-23 and 44-65 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1.  Similarly, claim 257 (which depends on claim 256) further narrows the abstract idea described in claim 256.  Therefore, dependent claims 20-23, 44-65, and 257 are also directed to the aforementioned abstract idea of a method for providing and receiving exercise and vagal nerve stimulation instructions.   Examiner also notes that: (1) dependent claims 20 and 59-63 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 21-23, 44-58, 64, 65, and 257 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites the following additional elements of (identified in bold font below):
A method of strengthening an immune system of a subject for a virus disease, the method comprising:

providing, by an electronic device to the subject (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a first exercise module and a first vagal nerve stimulation module (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the first exercise module comprises (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject. and the first vagal nerve stimulation module comprises (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight. sound, touch, taste, and smell,

sensing, by a sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) to generate adherence information, and

providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)),

wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module.

Similarly, claim 131 recites the following limitations:
A device for strengthening an immune system of a subject in need thereof, comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

a display (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to provide, to the subject, a first exercise module and/or a first vagal nerve stimulation module (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), each of the first modules comprising one or more first instructions for the subject to follow;

a heart rate sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to obtain adherence information based on feedback from performing the one or more first instructions (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a transmitter (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to transmit the adherence information to a server (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

a receiver (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to receive, from the server, one or more second instructions based on the adherence information, wherein the display (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) is further configured to provide, to the subject, a second exercise module and/or a second vagal nerve stimulation module (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), each of the second modules comprising the one or more second instructions.

Similarly, claim 256 recites the following limitations:
A method of generating an exercise module and a vagal nerve stimulation module to stenteheng [sic] an immune system of a subject for a virus disease, the method comprising:

providing, by an electronic device to the subject (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a first exercise module and a first vagal nerve stimulation module, wherein the first exercise module comprises (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject, and the first vagal nerve stimulation module comprises (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight, sound, touch, taste, and smell,

sensing, by a sensor comprising a heart rate sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions to (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) generate adherence information comprising a heart rate of the subject during performance of the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions, and

generating (i) a second exercise module comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) instructions for a moderate exercise that recruits NK cells based on a predetermined target heart rate according to an age of the subject and (ii) a second vagal nerve stimulation module based on the adherence information (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)),

wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module.

However, the recitation of these limitations is made with a high-level of generality (i.e., using generic computer devices and functions to: provide and receiving exercise and vagal nerve stimulation instructions), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the electronic device/a device; a first exercise module; a first vagal nerve stimulation module; a sensor/a heart rate sensor; a display; a transmitter; a server; receiver; a second exercise module; a second vagal nerve stimulation module) to perform the existing processes of generating;  providing exercise and vagal nerve stimulation instructions);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the electronic device; sensors; display; transmitter; server; and receiver (i.e., generic computer devices), as tools in their ordinary capacity to execute the abstract idea; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention utilizes the first exercise module; first vagal nerve stimulation module; digital application; healthcare provider portal; administrative portal; second exercise module; and second vagal nerve stimulation module (i.e., generic software) to provide information to a user on an electronic device (i.e., a generic computer).
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “sensing adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions”; “providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information”; “obtaining adherence information based on feedback from performing the one or more first instructions”; and “transmitting adherence information to a server”, described in claims 1, 131, and 256, also merely recite steps for transmitting and obtaining a particular type of information (i.e., adherence information).
Thus, the additional elements in independent claims 1, 131, and 256 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 21-23, 44-58, 64, and 65 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 20 and 59-63 recite the following additional elements (identified in bold font below):
wherein the electronic device transmits adherence information, based on the adherence, to a server (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), and receives the one or more second instructions from the server based on the adherence information (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)). (as described in claim 20);

wherein the external reviewer comprises an artificial intelligence (Al) (as described in claim 59) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the sensor comprises one or more of: a camera, an accelerometer, a magnetometer, a light sensor, a microphone, a proximity sensor, a touch sensor, a gyroscope, a Global Positioning System (GPS) sensor, an ambient light sensor, a fingerprint sensor, a pedometer, a heart rate sensor, a motion sensor, and a thermometer (as described in claim 60) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the sensor comprises a touch sensor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and wherein the subject provides the adherence information to the electronic device using the touch sensor (as described in claim 61) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

wherein the sensor comprises a motion sensor or an accelerometer (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), and wherein the device detects the adherence information using the motion sensor or the accelerometer (as described in claim 62) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

wherein the electronic device is selected from the group consisting of a smart phone, a smart watch, smart jewelry, and a head mounted display (as described in claim 63) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, these additional elements in dependent claims 20 and 59-63 are deemed to be no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See analysis above; see also MPEP § 2106.05(f).  As such, the additional elements in dependent claims 20 and 59-63 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 20-23, 44-65, 131, 256, and 257: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 20-23, 44-65, 131, 256, and 257 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 20-23, 44-65, 131, 256, and 257 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 20, 59-63, 131, and 256 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claim 1, 20, 59-63, 131, and 256, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- Regarding the electronic device/a device; a first exercise module; a first vagal nerve stimulation module; a sensor/a heart rate sensor; a display; a transmitter; a server; receiver; a second exercise module; a second vagal nerve stimulation module; artificial intelligence (AI); camera; accelerometer; magnetometer; light sensor; microphone; proximity sensor; touch sensor; gyroscope; Global Positioning System (GPS) sensor; ambient light sensor; fingerprint sensor; pedometer; heart rate sensor; motion sensor; thermometer; touch sensor; smart phone; smart watch; smart jewelry; and head mounted display - Applicant generally describes these computer components at a high-level of generality in the specification.
	- For example, Applicant discloses that “the device may include a mobile device, a user equipment (UE), a mobile station, […], a personal digital assistant (PDA), a smartphone, a laptop, a netbook, a personal computer, a wireless sensor, a hotspot or Mi-Fi device, […] a watch or other wearable, a head-mounted display (HMD) […]” to name a few. See Applicant’s specification as filed on November 15, 2021, paragraph [00147].  Next, Applicant describes the other devices and sensors as “an accelerometer, an e-compass, a satellite transceiver, a digital camera (for photographs and/or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, a Virtual Reality and/or Augmented Reality (VR/AR) device, an activity tracker […], a gyroscope, an accelerometer, a hall effect sensor, a magnetometer, an orientation sensor, a proximity sensor, a temperature sensor; geolocation sensor, an altimeter, a light sensor, a touch sensor, a magnetometer, a barometer, a gesture sensor, a biometric sensor, a humidity sensor and the like. See Applicant’s specification as filed on November 15, 2021, paragraph [00153].  Further, Applicant generically discloses that the artificial intelligence term may refer to “cognitive functions” and “may refer to an algorithm that may apply learning skills on multiple types of information (such as physiological information, additional information and person's medical history)” without providing the actual steps for how the artificial intelligence performs any functions. See Applicant’s specification as filed on November 15, 2021, paragraph [00156].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer devices) to perform the abstract idea described in the claims.  Therefore, this disclosure shows that electronic device/a device; a first exercise module; a first vagal nerve stimulation module; a sensor/a heart rate sensor; a display; a transmitter; a server; receiver; a second exercise module; a second vagal nerve stimulation module; artificial intelligence (AI); camera; accelerometer; magnetometer; light sensor; microphone; proximity sensor; touch sensor; gyroscope; Global Positioning System (GPS) sensor; ambient light sensor; fingerprint sensor; pedometer; heart rate sensor; motion sensor; thermometer; touch sensor; smart phone; smart watch; smart jewelry; and head mounted display, are generic computing components.  Such generic components are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features directed to: “sensing adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions”; “providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information”; “obtaining adherence information based on feedback from performing the one or more first instructions”; “transmitting adherence information to a server”; “sensing adherence by the subject to the first instructions of the first modules”; “wherein the subject provides the adherence information to the electronic device using the touch sensor”; and “wherein the device detects the adherence information using the motion sensor or the accelerometer” - the following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “sensing adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions”; “providing, by the electronic device to the subject, a second exercise module and a second vagal nerve stimulation module based on the adherence information”; “obtaining adherence information based on feedback from performing the one or more first instructions”; “transmitting adherence information to a server”; “sensing adherence by the subject to the first instructions of the first modules”; “wherein the subject provides the adherence information to the electronic device using the touch sensor”; and “wherein the device detects the adherence information using the motion sensor or the accelerometer” are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining the adherence information from the subject over network; and (ii) transmitting the exercise and vagal stimulation instructions and the adherence information to the device and server over a network).); and
		and
			- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the limitations directed to: “transmitting adherence information to a server”/“transmits adherence information, based on the adherence, to a server”, are the equivalent of storing information in a memory (i.e., generically sending data to a server for storage).
Therefore, the additional elements described in claims 1, 20, 59-63, 131, and 256 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claim 1, 20, 59-63, 131, and 256 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claim 1, 20, 59-63, 131, and 256 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 21-23, 44-58, 64, 65, and 257 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 21-23, 44-58, 64, 65, and 257 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 256.  Dependent claims 21-23, 44-58, 64, 65, and 257 merely add limitations that further narrow the abstract idea described in independent claims 1 and 257.  Therefore, claims 1, 20-23, 44-65, 131, 256, and 257 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by:
- Tran et al. (Pub. No. US 2018/0001184).

	Regarding claim 131,
	- Tran discloses:
		- a device for strengthening an immune system of a subject in need thereof, comprising (Tran, paragraphs [0002], [0003], and [0135]; Paragraph [0002] discloses an Internet of Thing (IoT) device.  Paragraph [0003] discloses systems and methods for recommending lifestyle modification for a subject.  Paragraph [0135] discloses that the system collects attributes, behaviors, and traits that are associated with individuals.  Further, paragraph [0135] discloses that the system can identifying can identify combinations of attributes that predispose individuals toward having or developing specific disorders, behaviors and traits of interest, determining the level of predisposition of an individual towards such attributes, and revealing which attribute associations can be added or eliminated to effectively modify his or her lifestyle to avoid medical complications. Details captured can be used for improving individualized diagnoses, choosing the most effective therapeutic regimens, making beneficial lifestyle changes that prevent disease and promote health, and reducing associated health care expenditures (i.e., the computing system is used for maintaining and optimizing a subject’s health, i.e., strengthening a subject’s immune system).):
			- a display configured to provide, to the subject, a first exercise module and/or a first vagal nerve stimulation module, each of the first modules comprising one or more first instructions for the subject to follow (Tran, paragraphs [0038], [0278], [0395], FIGS. 1B and 1C; Paragraph [0395] discloses that the IOT system can be configured to include sensor(s) 302, data transceiver(s) 304, screen(s) 306 (i.e., the system includes a display), camera(s) 308, communicator(s) 310, remote computer 312, analyzer 314, and treatment recommender 316.  Paragraph [0038] discloses that Figure 1C schematically shows a method or app 2 (i.e., a first exercise module) which may be implemented by the computing unit 11 shown in Figure 1B (i.e., the first exercise module is provided by an electronic device).  Paragraph [0278] discloses that the patient may be presented with articles related to the consumption of carbohydrates, given one or more carbohydrate-counting goals, and/or receive one or more notifications to perform a task, such as instructions to reduce salt in the diet, pick up medication or exercise (i.e., the first module comprises one or more first instructions for the subject to follow).);
			- the heart rate sensor configured to obtain adherence information based on feedback from performing the one or more instructions (Tran, paragraphs [0395] and [0476]; Paragraph [0395] discloses that the sensors 302 can include a heart monitor (i.e., a heart rate sensor).  Paragraph [0395] further discloses that the biological parameters described herein can include, for example, but not limited to, heart rate (i.e., the adherence information includes the patient’s heart rate).  Paragraph [0476] discloses that the exercise agent includes monitoring exercise to help the heart (i.e., obtaining exercise adherence information based on feedback from performing the one or more exercise instructions).);
			- a transmitter configured to transmit the adherence information to a server (Tran, paragraphs [0559] and [0648]; Paragraph [0559] discloses that the device can be a wristband, and the wristband includes an antenna, which is electrically coupled to a radio frequency transmitter (i.e., the device includes a transmitter) and receiver for wireless communications with another computer or another user.  Paragraph [0648] discloses data from multiple exercise sessions may be collected and used to compile a history of the user’s habits (i.e., transmitting and storing the adherence information) over an extended period of time.); and
			- a receiver configured to receive, from the server, one or more second instructions based on the adherence information, wherein the display is further configured to provide, to the subject, a second exercise module and/or a second vagal nerve stimulation module, each of the second modules comprising the one or more second instructions (Tran, paragraphs [0283] and [0559]; Paragraph [0559] discloses that the device can be a wristband, and the wristband includes an antenna, which is electrically coupled to a radio frequency transmitter and receiver (i.e., the device includes a receiver) for wireless communications with another computer or another user.  Paragraph [0283] discloses that one embodiment of the system operation includes receiving feedback relating to the plan, and revising the plan based on the feedback (i.e., revising the plan based on the feedback is the equivalent of “receiving one or more second instructions based on the adherence information); the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 20-23, 44, 45, and 57-65 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), in view of:
- Tran et al. (Pub. No. US 2018/0001184); and
- Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks.

Regarding claim 1,
	- Simon (‘486) teaches:
		- a method of strengthening an immune system of a subject for a virus disease, the method comprising (Simon (‘486), paragraph [0015]; Paragraph [0015] teaches methods that may be used to treat many medical conditions.):
			- providing, by an electronic device to the subject, a first exercise module and a first vagal nerve stimulation module, wherein the first exercise module comprises one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject (Simon (‘486), paragraphs [0028], [0167], and [0181]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the stimuli consist of sight).  Paragraph [0167] teaches that when the vagus nerve is stimulated, there will also be such a readjustment of the sympathetic and parasympathetic branches of the autonomic nervous system (i.e., the instructions are for stimulating both sympathetic nervous branch and the parasympathetic branch of the autonomic nervous system), such that the stimulation will be accompanied by a change in choroidal blood flow.  Paragraph [0167] further teaches that measurement of that flow may be performed using devices known in the art, such as use of laser Doppler method and confocal optical system with indirect detection of the Doppler shifted light.  The instrument uses a coherent near-infrared probing beam (785 nm, 90 microwatt at the cornea).  The beam is focused at the fovea, and the subject is asked to look directly at the beam (i.e., the instructions for stimulating the autonomic nervous system include instructions for stimulating the user’s sight).  Paragraph [0028] teaches that the system uses patient interface device, such as a mobile phone or nearby computer (i.e., an electronic device of the subject) to transmit data to and from a computer program.), and the first vagal nerve stimulation module comprises one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight, sound, touch, taste, and smell (Simon (‘486), paragraphs [0181] and [0210]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the stimuli consist of sight and sound).  Examiner notes that paragraph [0210] also teaches that pairing of vagus nerve stimulation may be with an additional sensory stimulation.  The paired sensory stimulation may be bright light (i.e., the stimuli consist of sight), sound (i.e., the stimuli consist of sound), tactile stimulation (i.e., the stimuli consist of touch), or electrical stimulation of the tongue to simulate odor/taste (i.e., the stimuli consist of taste), e.g., pulsating with the same frequency as the vagus nerve electrical stimulation.  Paragraph [0210] teaches that these features are beneficial for enhancing the therapeutic effect, by providing simultaneous, paired stimulation of both left and right vagus nerves, namely, that the pair of signals interacting with one another in the brain may result in the formation of larger and more coherent neural ensembles than the neural ensembles associated with individual signals.);
			- sensing, by a sensor, adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions to generate adherence information (Simon (‘486), paragraph [0117]; Paragraph [0117] teaches that sensors attached to the stimulator housing may also be transmitting information, such as accelerometers that are used to detect motion of the stimulator relative to the vagus nerve (i.e., sensing adherence data to the exercise instructions and the vagal nerve stimulation instructions).); and
			- providing, by the electronic device of the subject, a second vagal nerve stimulation module based on the adherence information (Simon (‘486), paragraph [0112]; Paragraph [0112] teaches that the controller uses feedback and feedforward methods to adjust the patient’s vagus nerve stimulation based on the sensors’ values (i.e., the method provides a second vagal nerve stimulation module with adjusted levels of stimulation based on the adherence information).).
	- Simon (‘486) does not explicitly teach a method, comprising:
		- providing, by the electronic device of the subject, a second exercise module based on the adherence information; and
		- wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal stimulation module.
	- However, in analogous art of systems and methods for providing treatment and lifestyle modifications, Tran teaches a method, comprising:
		- providing, by the electronic device of the subject, a second exercise module based on the adherence information (Tran, paragraph [0283]; Paragraph [0283] discloses that one embodiment of the system operation includes receiving feedback relating to the plan, and revising the plan based on the feedback (i.e., revising the plan based on the feedback is the equivalent of “providing a second exercise module with one or more second instructions based on the adherence information); the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback.  Paragraph [0298] teaches that this feature is beneficial for timely initiating, modifying, or terminating a treatment plan as necessary.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing treatment and lifestyle modifications at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), to incorporate a step and feature directed to revising a prescribed exercise plan based on feedback received from the user related to the user’s adherence to the plan, as taught by Tran, in order to timely initiate, modify, or terminate a treatment plan as necessary. See Tran, paragraph [0298]; see also MPEP § 2143 G.
- Further, in analogous art of fitness systems and methods, Be Well Bodyworks teaches a method, wherein:
			- the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module (Be Well Bodyworks, First Full Paragraph and Second Full Paragraph; The first full paragraph in the Be Well Bodyworks article teaches that, after a massage (i.e., interpreted as being the equivalent of vagal nerve stimulation), it is important to wait at least 24 hours before doing any strenuous exercise (i.e., there is a lag time between a massage and the exercise).  The second full paragraph in the Be Well Bodyworks article teaches that this feature is beneficial for helping people to avoid pulling or moving tissue which causes more pain and discomfort.).
	Therefore, it would have been obvious to one of ordinary skill in the art of fitness systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of Tran, to incorporate a step and feature directed to including a wait time between massages and exercising taught in Be Well Bodyworks.  As described in Be Well Bodyworks, a method comprising a wait time between massages and exercising helps people to avoid pulling or moving tissue which causes more pain and discomfort; and has been made part of the ordinary capabilities of one skilled in the art of fitness systems and methods.  One of ordinary skill in the art of fitness systems and methods would have been capable of applying this known method of providing a wait time between vagal nerve stimulation and exercising in the same way to the method for treating a medical condition taught in Simon (‘486), as modified by Tran, in order to “provide a lag time between the first exercise module and the first vagal nerve stimulation module” (instead of providing a wait time between a massage and an exercise); and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.

Regarding claim 20,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 20 depends on), as described above.
	- Simon (‘486) further teaches a method, wherein:
		- the second vagal nerve stimulation module comprise one or more second instructions (Simon (‘486), paragraph [0112]; Paragraph [0112] teaches that the controller uses feedback and feedforward methods to adjust the patient’s vagus nerve stimulation based on the sensors’ values (i.e., the method provides a second vagal nerve stimulation module with adjusted levels of stimulation based on the adherence information, i.e., one or more second instructions).
	- Tran further teaches a method, wherein:
		- the second exercise module comprise one or more second instructions (Tran, paragraph [0602]; Paragraph [0602] teaches that the user can enter an app (i.e., a second exercise module) indicating that the user is doing weight exercises and the weight is identified as a dumbbell, a curl bar, and a bar bell.  Paragraph [0441] teaches that the system starts communicating with the patient by sending the patient one or more instructions and/or reminders (i.e., the app comprises one or more instructions).);
- wherein the electronic device:
- transmits adherence information, based on the adherence, to a server (Tran, paragraph [0648]; Paragraph [0648] teaches data from multiple exercise sessions may be collected and used to compile a history of the user’s habits (i.e., transmitting and storing the adherence information) over an extended period of time.); and
- receives the one or more second instructions from the server based on the adherence information (Tran, paragraph [0283]; Paragraph [0283] teaches that one embodiment of the system operation includes receiving feedback relating to the plan, and revising the plan based on the feedback (i.e., revising the plan based on the feedback is the equivalent of “receiving one or more second instructions based on the adherence information); the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 21 depends on), as described above.
	- Be Well Bodyworks teaches a method, wherein:
		- the lag time is at least 2 hours (Be Well Bodyworks, First Full Paragraph; The first full paragraph in the Be Well Bodyworks article teaches that, after a massage (i.e., interpreted as being the equivalent of vagal nerve stimulation), it is important to wait at least 24 hours before doing any strenuous exercise (i.e., the lag time between a massage and the exercise is at least 2 hours).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 22,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 22 depends on), as described above.
	- Be Well Bodyworks teaches a method, wherein:
		- the lag time is at least 3 hours (Be Well Bodyworks, First Full Paragraph; The first full paragraph in the Be Well Bodyworks article teaches that, after a massage (i.e., interpreted as being the equivalent of vagal nerve stimulation), it is important to wait at least 24 hours before doing any strenuous exercise (i.e., the lag time between a massage and the exercise is at least 3 hours).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 23,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 23 depends on), as described above.
		- Tran further discloses a method, wherein:
			- the first exercise module comprises at least one of moderate, aerobic, and acute exercise instructions (Tran, paragraph [0506]; Paragraph [0506] teaches that an intervention recommendation may include recommending a change in lifestyle, e.g., increased exercise such as running, walking, or swimming (i.e., examples of moderate exercise instructions and aerobic exercise instructions).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 44,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 44 depends on), as described above.
	- Tran further teaches a method, wherein:
		- the virus disease includes SARS, MERS, COVID-19, or influenza (Tran, paragraph [0397]; Paragraph [0397] teaches that the analytics generated by the analyzer 314 can include for example, but not limited to, heart disease analytics, diabetes analytics, influenza analytics (i.e., the virus disease includes influenza), stroke analytics, obesity analytics, tuberculosis analytics, menstrual analytics, cancer patterns analytics, chronic lower respiratory diseases analytics, alzheimer's disease analytics, pneumonia analytics, nephritis analytics, nephrotic syndrome analytics, nephrosis analytics, and the like.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 45,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 45 depends on), as described above.
	- Simon (‘486) further teaches a method, wherein:
		- the first vagal nerve stimulation module comprises one or more sense stimulation instructions for sight, and the one or more sense stimulation instructions for sight include one or more instructions to view one or more figures to stimulate autonomic nervous system (Simon (‘486), paragraphs [0167] and [0181]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the stimuli consist of sight).  Paragraph [0167] teaches that when the vagus nerve is stimulated, there will also be such a readjustment of the sympathetic and parasympathetic branches of the autonomic nervous system (i.e., the stimulation instructions are for stimulating the autonomic nervous system), such that the stimulation will be accompanied by a change in choroidal blood flow.  Paragraph [0167] further teaches that measurement of that flow may be performed using devices known in the art, such as use of laser Doppler method and confocal optical system with indirect detection of the Doppler shifted light. The instrument uses a coherent near-infrared probing beam (785 nm, 90 microwatt at the cornea). The beam is focused at the fovea, and the subject is asked to look directly at the beam (i.e., the instructions for stimulating the autonomic nervous system include instructions for stimulating the user’s sight).  Paragraph [0167] teaches that this feature is beneficial for predicting whether vagus nerve is being stimulated.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 57,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 20 (which claim 57 depends on), as described above.
		- Tran further teaches a method, wherein:
			- the server receives the one or more second instructions from an external reviewer (Tran, paragraph [0593]; Paragraph [0593] teaches that the system alerts the doctor to manually review the patient file and only generate recommendations with authorization from a doctor (i.e., the second instructions come from an external reviewer).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 58,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 57 (which claim 58 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the external reviewer comprises a health professional (Tran, paragraph [0593]; Paragraph [0593] teaches that the system alerts the doctor (i.e., a health professional) to manually review the patient file and only generate recommendations with authorization from a doctor (i.e., the reviewer is a health professional).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 59,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 58 (which claim 59 depends on), as described above.
	- Tran further teaches a method, wherein:
			- wherein the external reviewer comprises an artificial intelligence (AI) (Tran, paragraph [0283]; Paragraph [0283] teaches that the system automatically makes one or more inferences based on machine learning (i.e., artificial intelligence software) using one or more of the clinical information, behavior information, or personal information.).  Paragraph [0056] teaches that the machine learning is based on support vector machines, artificial neural networks (i.e., the machine learning is based on artificial intelligence software), or use other types of machine learning.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 60,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 60 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the sensor comprises one or more of: a camera, an accelerometer, a magnetometer, a light sensor, a microphone, a proximity sensor, a touch sensor, a gyroscope, a Global Positioning System (GPS) sensor, an ambient light sensor, a fingerprint sensor, a pedometer, a heart rate sensor, a motion sensor, and a thermometer (Tran, paragraphs [0034], [0035], [0039], [0264], [0396], [0558], and [0621]; Paragraph [0034] teaches that the unit 9 includes a motion sensor (i.e., the sensor comprises a motion sensor), a multi-axis accelerometer (i.e., the sensor comprises an accelerometer), and a strain gage 42.  Examiner notes that paragraph [0035] teaches that the unit 11 also includes a camera (i.e., the sensor comprises a camera).  Examiner also notes that paragraph [0039] teaches that the app includes code for capturing user motion with accelerometer or gyroscope (i.e., the sensor comprises an accelerometer or gyroscope).  Examiner also notes that paragraph [0264] teaches that secondary may be collected from sensors such as their mobile phones, cameras (i.e., the sensor comprises a camera), microphone (i.e., the sensor comprises a microphone), as well as those collected from general sources such as the semantic web.  Examiner also notes that paragraph [0396] teaches that exemplary data entry devices include keyboard, mouse, trackball, controller, microphone (i.e., the sensor comprises a microphone), touch-sensitive screen (i.e., the sensor comprises a touch sensor), removable media storage device, PDA, or any other type of device for providing data to the analyzer 314.  Examiner also notes that paragraph [0558] teaches that the sensor 40 can also include an indoor positioning system (i.e., the sensor comprises a proximity sensor) or alternatively a global position system (GPS) receiver (i.e., the sensor comprises a GPS sensor) that relays the position and ambulatory patterns of the patient to the server 20 for mobility tracking.  Examiner also notes that paragraph [0621] teaches that in one embodiment, magnetometers can be attached to a thigh and the torso (i.e., the sensor comprises a magnetometer) to provide absolute rotational position about an axis coincident with Earth’s gravity vector (compass heading, or yaw).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 61,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 61 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the sensor comprises a touch sensor, and wherein the subject provides the adherence information to the electronic device using the touch sensor (Tran, paragraph [0396]; Paragraph [0396] teaches that exemplary data entry devices include keyboard, mouse, trackball, controller, microphone, touch-sensitive screen (i.e., the sensor comprises a touch sensor), removable media storage device, PDA, or any other type of device for providing data to the analyzer 314 (i.e., providing the adherence information using the touch sensor).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 62,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 62 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the sensor comprises a motion sensor or an accelerometer, and wherein the device detects the adherence information using the motion sensor or the accelerometer (Tran, paragraphs [0034], [0039], [0043], and [0044]; Paragraph [0034] teaches that the unit 9 includes a motion sensor (i.e., the sensor comprises a motion sensor), a multi-axis accelerometer (i.e., the sensor comprises an accelerometer), and a strain gage 42.  Paragraphs [0039], [0043], and [0044] teach that the app 2 includes code for: (21) capturing user motion with accelerometer or gyroscope (i.e., the device detects the adherence information using the motion sensor or the accelerometer); (25) comparing user action with idea action; and (26) coaching a user on improvement to user sport techniques.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 63,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 63 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the electronic device is selected from the group consisting of a smart phone, a smart watch, smart jewelry, and a head mounted display (Tran, paragraph [0032]; Paragraph [0032] teaches that the electronic device may be a smart phone (i.e., the electronic device consists of a smart phone), a tablet Personal Computer (PC), a mobile phone, a video phone, an e-book reader, a desktop PC, a laptop PC, a netbook PC, a Personal Digital Assistant (PDA), a Portable Multimedia Player (PMP), an MP3 player, a mobile medical device, a camera, a wearable device (e.g., a Head-Mounted Device (HMD) (i.e., the electronic device consists of a head mounted display), electronic clothes, electronic braces, an electronic necklace (i.e., the electronic device consists of smart jewelry), an electronic accessory, an electronic tattoo, or a smart watch (i.e., the electronic device consists of a smart watch), and/or the like.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 64,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 60 depends on), as described above.
	- Tran further teaches a method, wherein:
			- repeating the method 2 times per week, 3 times per week, or more than 3 times per week (Tran, paragraph [0593]; Paragraph [0593] teaches that the system provides a daily (7 days a week) (i.e., the method is repeated more than 3 times per week) counseling process using texting, email or social network communications.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 65,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 60 depends on), as described above.
	- Tran further teaches a method, wherein:
			- the method treats or prevent a disease in the subject (Tran, paragraph [0547]; Paragraph [0547] discloses that the methods and systems as disclosed herein may comprise, or comprise the use of, treating and/or preventing a disease or condition in a subject (i.e., the method treats or prevents a disease in a subject) based on one or more biomedical outputs.).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran and Be Well Bodyworks, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184) and Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks, as applied to claim 45 above, and further in view of:
- Naya et al. (Pub. No. US 2008/0242954).

Regarding claim 46,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 45 (which claim 46 depends on), as described above.
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
		- the electronic device receives and displays the figures.
	- However, in analogous art of medical stimulation systems and methods, Naya teaches a method, wherein:
		- the electronic device receives and displays the figures (Naya, paragraphs [0005] and [0029]; Paragraph [0029] teaches an image presentation apparatus 10 (i.e., an electronic device) that is provided with an image capturing section 100 that captures an image of an observer 200 (i.e., the electronic device receives figures), a biosignal acquisition section 115 that acquires a signal value of a biosignal showing a biological response of the observer 200, and a display section 160 that displays an image (i.e., the electronic device displays the figures), and a display controlling section 150 that controls the display section 160 to display the image.  The image presentation apparatus 10 displays the image presented to the observer 200 on the display section 160 (i.e., the electronic device displays the figures).  Paragraph [0005] teaches that the feature is beneficial for controlling the mental state of a patient, including overcoming weaknesses, relaxation, enhancement of concentration, stimulation of the brain, and the like.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical stimulation systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate steps and features directed to receiving and displaying images for the patient, as taught by Naya, in order to help control the mental state of a patient, including overcoming weaknesses, relaxation, enhancement of concentration, stimulation of the brain, and the like. See Naya, paragraph [0005]; see also MPEP § 2143 G.

	Regarding claim 47,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 45 (which claim 47 depends on); and the combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Naya, teaches the limitations of claim 46 (which claim 47 also depends on), as described above.
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
		- the figures comprise one or more images for inducing fear in the subject.
	- However, in analogous art of medical stimulation systems and methods, Naya teaches a method, wherein:
			- the figures comprise one or more images for inducing fear in the subject (Naya, paragraph [0005]; Paragraph [0005] teaches that it is has been proposed that presenting a patient with images or sounds of a target fear (i.e., the figures comprise one or more images for inducing fear in the subject). Citing Japanese Patent Application Publ. No. Hei 11-155955.  Paragraph [0005] teaches that this feature is beneficial for promoting generation of alpha waves to relax a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical stimulation systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to displaying images or sounds of a target fear to a patient, as taught by Naya, in order to promote generation of alpha waves to relax a patient. See Naya, paragraph [0005]; see also MPEP § 2143 G.

Regarding claim 48,
	- The combination of: the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 44 (which claim 48 depends on), as described above.
	- The combination of: the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
		- the vagal nerve stimulation module comprises one or more sense stimulation instructions for sound, and the one or more sense stimulation instructions for sound include one or more instructions to hear one or more sounds to cause horror or relaxation.
	- However, in analogous art of medical stimulation systems and methods, Naya teaches a method, wherein:
			- the vagal nerve stimulation module comprises one or more sense stimulation instructions for sound, and the one or more sense stimulation instructions for sound include one or more instructions to hear one or more sounds to cause horror or relaxation (Naya, paragraph [0005]; Paragraph [0005] teaches that it is has been proposed that presenting a patient with images or sounds of a target fear (i.e., instructions for presenting one or more sounds to cause horror or relaxation). Citing Japanese Patent Application Publ. No. Hei 11-155955.  Paragraph [0005] teaches that this feature is beneficial for promoting generation of alpha waves to relax a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical stimulation systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to displaying images or sounds of a target fear to a patient, as taught by Naya, in order to promote generation of alpha waves to relax a patient. See Naya, paragraph [0005]; see also MPEP § 2143 G.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over:
-  The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184); Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks; and Naya et al. (Pub. No. US 2008/0242954), as applied to claim 48 above, and further in view of:
- Goran et al. (Pub. No. US 2016/0234595).

Regarding claim 49,
		- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Naya, teaches the limitations of claim 48 (which claim 49 depends on), as described above.
		- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Naya, does not explicitly teach a method, wherein:
			- the one or more sounds to cause relaxation comprise white noise.
		- However, in analogous art behavior modification systems and methods, Goran teaches a method, wherein:
			- the one or more sounds to cause relaxation comprise white noise (Goran, paragraphs [0040] and [0074]; Paragraph [0040] teaches that the method includes computerized services that can include a determination that a particular atmosphere should be created that may affect the user’s general mood, emotional state, and/or behavioral disposition.  Paragraph [0074] teaches that as a specific example, output recommendation engine 126 can determine that the ambient noise is to be white noise (i.e., the one or more sounds to cause relaxation comprise white noise).  Paragraph [0040] teaches that this feature is beneficial for presenting sound effects that are designated as having a relaxing effect on users, to be presented to the user on an associated user device (e.g., mobile device, television device, etc.); and paragraph [0074] teaches that this feature is beneficial for assisting the user in concentrating on working.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical stimulation systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Naya, to incorporate a step and feature directed to presenting white noise as ambient noise to a user on the user’s device, as taught by Goran, in order to: (i) present sound effects that are designated as having a relaxing effect on users; and (ii) assist the user in concentrating on working. See Goran, paragraphs [0040] and [0074]; see also MPEP § 2143 G.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184); Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks; and Naya et al. (Pub. No. US 2008/0242954), as applied to claim 48 above; and the combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184); Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks; Naya et al. (Pub. No. US 2008/0242954); and Goran et al. (Pub. No. US 2016/0234595), as applied to claim 49 above.

Regarding claim 50,
		- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Naya, teaches the limitations of claim 48 (which claim 50 depends on); and the combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; Naya; and Goran, teaches the limitations of claim 49 (which claim 50 also depends on), as described above..
		- Simon (‘486) further teaches a method, wherein:
			- the electronic device receives and plays the sounds (Simon (‘486), paragraphs [0181] and [0215]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the electronic device plays sounds to stimulate the patient).  Paragraph [0215] teaches that the system receives input from the “environment.”  For example, the environment would include ambient temperature, light, and sound (i.e., the electronic device receives sounds).).
	The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran; Be Well Bodyworks; Naya; and Goran, described in the analysis of the obviousness rejections of claims 1, 48, and 49 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184) and Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks, as applied to claim 1 above, and further in view of:
- Cheng et al. (Pub. No. US 2013/0193351);
- Noorzai et al. (Pub. No. US 2016/0220868);
- Lin et al. (Pub. No. US 2017/0128356); and
- Ternes et al. (Pub. No. US 2012/0330373).

Regarding claim 51,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 51 depends on), as described above.
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
			- the first vagal nerve stimulation module comprises one or more sense stimulation instructions for touch, and the one or more sense stimulation instructions for touch include one or more instructions for abdominal breathing, controlling rate of breathing, holding breath, cold massage, bathing face in cold water, coughing, and skin massage.
		- However, in analogous art of medical systems and methods, Cheng teaches a method, wherein:
			- the module comprises one or more sense stimulation instructions for touch, and the one or more sense stimulation instructions for touch include one or more instructions for abdominal breathing, controlling rate of breathing, and holding breath (Cheng, paragraph [0006]; Paragraph [0006] teaches that deep-inspiration breath hold is a controlled breathing technique (i.e., controlling rate of breathing) in which the patient performs a supervised breath hold (i.e., holding breath) during radiotherapy.  Paragraph [0006] further teaches that radiotherapy delivered by Elekta’s linear accelerator has used the breath-hold strategy, either by active breathing coordination or passive abdominal compression (i.e., abdominal breathing), to reduce respiration-induced dose errors.  Therefore, breath-hold timing and interval are more voluntary and predictable for gated VMAT.  Paragraph [0006] teaches that this feature is beneficial for establishing strategies for reducing respiration-induced organ motion in radiotherapy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to implementing controlled breathing techniques, as taught by Cheng, in order to establish strategies for reducing respiration-induced organ motion in radiotherapy. See Cheng, paragraph [0006]; see also MPEP § 2143 G.
	- Further, in analogous art of medical therapeutic and exercise systems and methods, Noorzai teaches a method, wherein:
		- the sense stimulation instructions for touch include one or more instructions for cold massage (Noorzai, paragraph [0014]; Paragraph [0014] teaches with respect to imparting a therapeutic event, it is further contemplated that the rotating platforms may further be operative to impart a therapeutic temperature to the feet of a user, such as heat or cold, as may be desired for a particular application. It is further contemplated that the rotating platforms may be provided with a texturized surface, that either independently or in combination with the delivery of hot or cold temperatures, may provide a massaging effect to the user’s feet (i.e., providing hot or cold massages to a user’s feet).  Paragraph [0014] teaches that this feature is beneficial for: (i) providing a highly beneficial therapeutic effect; and (ii) allowing a user to choose the types of stimulation, intensity, duration, and the like.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical therapeutic and exercise systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Cheng, to incorporate a step and feature directed to implemented cold temperature massages, as taught by Noorzai, in order to: (i) provide a highly beneficial therapeutic effect; and (ii) allow a user to choose the types of stimulation, intensity, duration, and the like. See Noorzai, paragraph [0014]; see also MPEP § 2143 G.
	- Still further, in analogous art of medical stimulation systems and methods, Lin teaches a method, wherein:
		- the sense stimulation instructions for touch include one or more instructions for bathing face in cold water and skin massage (Lin, paragraphs [0029] and [0047]; Paragraph [0029] teaches that after the spraying or spreading step, the absorption-enhancing step is preferably carried out by using electromagnetic wave guiding or tap massaging (so as to induce blood circulation to local skin and facilitate absorption (i.e., providing a skin massage).  Paragraph [0047] teaches that a patient was allowed to undergo skincare stimulation once a week.  In addition, between every two treatments, the body area awaiting the skincare stimulation was evenly sprayed with the skincare stimulant after washing face everyday (i.e., bathing face in cold water).  Paragraph [0029] teaches that these features are beneficial for enhancing the effects of skincare stimulation.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical stimulation systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; Cheng; and Noorzai, to incorporate a step and feature directed to implemented bathing the patient’s face and skin massages for the patient, as taught by Lin, in order to enhance the effects of skincare stimulation. See Lin, paragraph [0029]; see also MPEP § 2143 G.
- Yet still further, in analogous art of vagal nerve stimulation therapy systems and methods, Ternes teaches a method, wherein:
		- the sense stimulation instructions for touch include one or more instructions for coughing (Ternes, paragraphs [0042]; Paragraph [0042] teaches that the cough reflex can be evoked if the vagal nerve stimulation is too high, one would assume that an attending physician would set the stimulation level below that which caused consistent coughing (i.e., providing instructions for coughing).  Paragraph [0042] teaches that this features is beneficial for clearing the airway and lungs.).
Therefore, it would have been obvious to one of ordinary skill in the art of vagal nerve stimulation therapy systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; Cheng; Noorzai; and Lin, to incorporate a step and feature directed to evoking coughing, as taught by Ternes, in order to clearing the airway and lungs. See Ternes, paragraph [0042]; see also MPEP § 2143 G.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184) and Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks, as applied to claim 1 above, and further in view of:
- Cheng et al. (Pub. No. US 2013/0193351).

Regarding claim 52,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 52 depends on), as described above.
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
			- the first vagal nerve stimulation module comprises one or more sense stimulation instructions for touch, and the one or more sense stimulation instructions for touch include one or more instructions for controlling rate of breathing.
		- However, in analogous art of medical systems and methods, Cheng teaches a method, wherein:
			- the first vagal nerve stimulation module comprises one or more sense stimulation instructions for touch, and the one or more sense stimulation instructions for touch include one or more instructions for controlling rate of breathing (Cheng, paragraph [0006]; Paragraph [0006] teaches that deep-inspiration breath hold is a controlled breathing technique (i.e., controlling rate of breathing) in which the patient performs a supervised breath hold during radiotherapy.  Paragraph [0006] teaches that this feature is beneficial for establishing strategies for reducing respiration-induced organ motion in radiotherapy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to implemented controlled breathing techniques, as taught by Cheng, in order to establish strategies for reducing respiration-induced organ motion in radiotherapy. See Cheng, paragraph [0006]; see also MPEP § 2143 G.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184) and Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks, as applied to claim 1 above, and further in view of:
- Todasco et al. (Pub. No. US 2016/0339300).

Regarding claim 53,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 53 depends on), as described above.
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
		- the vagal nerve stimulation module comprises one or more sense stimulation instructions for smell, and the one or more sense stimulation instructions for smell include one or more instructions to relax.
		- However, in analogous art of medical systems and methods, Todasco teaches a method, wherein:
			- the vagal nerve stimulation module comprises one or more sense stimulation instructions for smell, and the one or more sense stimulation instructions for smell include one or more instructions to relax (Todasco, paragraphs [0045] and [0062], FIG. 3; Paragraph [0045] teaches that Figure 3 illustrates a user 300 with devices 301-307 which may be a part of a system, such as system 100 of FIG. 1, for using biometric readings to determine and apply an appropriate user stimulant or sensory content (e.g., visual, vibrational, audio, smell, etc.) (i.e., the module comprises one or more sense stimulation instructions for smell).  Paragraph [0062] teaches that this feature is beneficial for picking and introducing stimuli that will likely cause the user to change emotional, mental, and/or behavioral states so that the biometric readings of the user move towards the targeted biometric readings.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to introducing a stimulant or sensory content related to smell, as taught by Todasco, in order to pick and introduce stimuli that will likely cause the user to change emotional, mental, and/or behavioral states so that the biometric readings of the user move towards the targeted biometric readings. See Todasco, paragraph [0062]; see also MPEP § 2143 G.

Regarding claim 54,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 54 depends on), as described above.
		- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
			- the electronic device is configured to release a scent for aroma therapy.
		- However, in analogous art of medical systems and methods, Todasco teaches a method, wherein:
			- the electronic device is configured to release a scent for aroma therapy (Todasco, paragraph [0062]; Paragraph [0062] teaches that the system may also dim lights, change the temperature of the room to a comfortable level, and/or engage an aroma therapy device. (i.e., the electronic device is configured to release a scent for aroma therapy).  Paragraph [0062] teaches that this feature is beneficial for picking and introducing stimuli that will likely cause the user to change emotional, mental, and/or behavioral states so that the biometric readings of the user move towards the targeted biometric readings.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to configuring a device to engage in aroma therapy, as taught by Todasco, in order to pick and introduce stimuli that will likely cause the user to change emotional, mental, and/or behavioral states so that the biometric readings of the user move towards the targeted biometric readings. See Todasco, paragraph [0062]; see also MPEP § 2143 G.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184) and Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks, as applied to claim 1 above, and further in view of:
- Cox et al. (Pub. No. US 2017/0286622).

	Regarding claim 55,
	- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, teaches the limitations of claim 1 (which claim 55 depends on), as described above.
		- The combination of: Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, does not explicitly teach a method, wherein:
			- the subject is less than or equal to about 45 years old.
	- However, in analogous art of medical systems and methods, Cox teaches a method, wherein:
		- the subject is less than or equal to about 45 years old (Cox, paragraph [0129]; Paragraph [0129] teaches as an example, [the personalized care plan creation/update engine] rules in the resources database 418 may be defined for application to patient information in the EMR and demographics sources 420 and lifestyle information sources for identifying patients that have specified characteristics, e.g., patients that have diabetes and are in the age range of 18-45 (i.e., identifying subjects that are less than or equal to about 45 years old).  Paragraph [0129] teaches that this feature is beneficial for identifying patients that have specified characteristics.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to identifying patients within the specific age range of 18-45 years old, as taught by Cox, in order to identify patients that have specified characteristics. See Cox, paragraph [0129]; see also MPEP § 2143 G.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), as modified in view of: Tran et al. (Pub. No. US 2018/0001184); Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks; and Cox et al. (Pub. No. US 2017/0286622), as applied to claim 55 above, and further in view of:
- Ben-David et al. (Pub. No. US 2014/0214135).

Regarding claim 56,
	- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Cox, teaches the limitations of claim 55 (which claim 56 depends on), as described above.
		- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Cox, does not explicitly teach a method, wherein:
			- the first exercise module is provided prior to the first vagal nerve stimulation module.
	- However, in analogous art of medical systems and methods, Ben-David teaches a method, wherein:
		- the first exercise module is provided prior to the first vagal nerve stimulation module (Ben-David, paragraphs [0074], [0424], and [1230]; Paragraph [0074] teaches that the control unit provides vagal stimulation, in one application (i.e., the system includes a vagal nerve stimulation module), to help reduce hyperactivity and improve concentration of a subject suffering from ADHD.  Paragraph [0424] teaches that for some applications, applying the current includes detecting exercise by the subject (i.e., the system includes a first exercise module).  Paragraph [1230] teaches that the control unit 32 is configured to sense a heart rate of the subject, and to apply the stimulation with minimal-heart-rate-reducing parameters only when the sensed heart rate is below a threshold rate (i.e., applying vagal verve stimulation only after a user’s heart rate is below a threshold heart rate).  Paragraph [1230] teaches that this feature is beneficial for applying the stimulation only when the sensed heart rate is below the threshold rate.  Furthermore, paragraph [1230] teaches applying stimulation when the sensed heart rate is below a threshold rate is beneficial, because it sometimes undesirable to apply stimulation when the subject’s heart is elevated, such as during exercise (i.e., applying vagal nerve stimulation after exercise).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Be Well Bodyworks, to incorporate a step and feature directed to applying the vagal nerve stimulation instructions after the exercise instructions, as taught by Ben-David, in order to apply the stimulation only when the sensed heart rate is below the threshold rate, because it has been known to be an undesirable time to apply stimulation when the subject’s heart is elevated. See Ben-David, paragraph [1230]; see also MPEP § 2143 G.

Claims 256 and 257 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Simon et al. (Pub. No. US 2013/0245486), hereinafter referred to as Simon ('486), in view of:
- Tran et al. (Pub. No. US 2018/0001184);
- Minturn (Pub. No. US 20160365006); and
- Be Well Bodyworks, Should you exercise after a massage? Be Well Bodyworks (2016), https://bewellbody.com/should-you-exercise-after-a-massage/ (last visited Oct 20, 2022), hereinafter referred to as Be Well Bodyworks.

Regarding claim 256,
	- Simon (‘486) teaches:
		- a method of generating an exercise module and a vagal nerve stimulation module to strengthening an immune system of a subject for a virus disease, the method comprising (Simon (‘486), paragraph [0015]; Paragraph [0015] teaches methods that may be used to treat many medical conditions.):
			- providing, by an electronic device to the subject, a first exercise module and a first vagal nerve stimulation module, wherein the first exercise module comprises one or more first exercise instructions designed to stimulate a sympathetic nervous system of the subject (Simon (‘486), paragraphs [0028], [0167], and [0181]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the stimuli consist of sight).  Paragraph [0167] teaches that when the vagus nerve is stimulated, there will also be such a readjustment of the sympathetic and parasympathetic branches of the autonomic nervous system (i.e., the instructions are for stimulating both sympathetic nervous branch and the parasympathetic branch of the autonomic nervous system), such that the stimulation will be accompanied by a change in choroidal blood flow.  Paragraph [0167] further teaches that measurement of that flow may be performed using devices known in the art, such as use of laser Doppler method and confocal optical system with indirect detection of the Doppler shifted light.  The instrument uses a coherent near-infrared probing beam (785 nm, 90 microwatt at the cornea).  The beam is focused at the fovea, and the subject is asked to look directly at the beam (i.e., the instructions for stimulating the autonomic nervous system include instructions for stimulating the user’s sight).  Paragraph [0028] teaches that the system uses patient interface device, such as a mobile phone or nearby computer (i.e., an electronic device of the subject) to transmit data to and from a computer program.), and the first vagal nerve stimulation module comprises one or more first vagal nerve stimulation instructions selected from the group consisting of sense stimulation instructions for sight, sound, touch, taste, and smell (Simon (‘486), paragraphs [0181] and [0210]; Paragraph [0181] teaches that the stimulus event in the present context is vagus nerve stimulation, but other stimuli may also be presented to the patient (e.g., visual or auditory) (i.e., the stimuli consist of sight and sound).  Examiner notes that paragraph [0210] also teaches that pairing of vagus nerve stimulation may be with an additional sensory stimulation.  The paired sensory stimulation may be bright light (i.e., the stimuli consist of sight), sound (i.e., the stimuli consist of sound), tactile stimulation (i.e., the stimuli consist of touch), or electrical stimulation of the tongue to simulate odor/taste (i.e., the stimuli consist of taste), e.g., pulsating with the same frequency as the vagus nerve electrical stimulation.  Paragraph [0210] teaches that these features are beneficial for enhancing the therapeutic effect, by providing simultaneous, paired stimulation of both left and right vagus nerves, namely, that the pair of signals interacting with one another in the brain may result in the formation of larger and more coherent neural ensembles than the neural ensembles associated with individual signals.);
			- sensing, by a sensor, adherence by the subject to the one or more first exercise instructions and the one or more first vagal nerve stimulation instructions to generate adherence information (similar to the limitation described in claim 256) (Simon (‘486), paragraph [0117]; Paragraph [0117] teaches that sensors attached to the stimulator housing may also be transmitting information, such as accelerometers that are used to detect motion of the stimulator relative to the vagus nerve (i.e., sensing adherence data to the exercise instructions and the vagal nerve stimulation instructions).); and
			- generating a second vagal nerve stimulation module based on the adherence information (Simon (‘486), paragraph [0112]; Paragraph [0112] teaches that the controller uses feedback and feedforward methods to adjust the patient’s vagus nerve stimulation based on the sensors’ values (i.e., the method provides a second vagal nerve stimulation module with adjusted levels of stimulation based on the adherence information).).
	- Simon (‘486) does not explicitly teach a method, comprising:
		- sensing, by a sensor comprising a heart rate sensor, adherence by the subject to the one or more first exercise instructions to generate adherence information comprising a heart rate of the subject during performance of the one or more first exercise instructions;
- generating a second exercise module comprising instructions for a moderate exercise that recruits NK cells based on a predetermined target heart rate according to an age of the subject; and
		- wherein the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal stimulation module.
	- However, in analogous art of systems and methods for providing treatment and lifestyle modifications, Tran teaches a method, comprising:
		- sensing, by a sensor comprising a heart rate sensor, adherence by the subject to the one or more first exercise instructions to generate adherence information comprising a heart rate of the subject during performance of the one or more first exercise instructions (Tran, paragraphs [0395] and [0476]; Paragraph [0395] discloses that the sensors 302 can include a heart monitor (i.e., a heart rate sensor).  Paragraph [0395] further discloses that the biological parameters described herein can include, for example, but not limited to, heart rate (i.e., the adherence information includes the patient’s heart rate).  Paragraph [0476] teaches that this feature is beneficial for monitoring exercise to help the heart using an exercise agent (i.e., obtaining exercise adherence information based on feedback from performing the one or more exercise instructions).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing treatment and lifestyle modifications at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), to incorporate a step and feature directed to sensing exercise adherence information and a user’s heart rate during exercise, as taught by Tran, in order to monitor exercise to help the heart. See Tran, paragraph [0476]; see also MPEP § 2143 G.
	- Further, in analogous art of health and wellness improvement systems and methods, Minturn teaches a method, comprising:
		- generating a second exercise module comprising instructions for a moderate exercise that recruits NK cells based on a predetermined target heart rate according to an age of the subject (Minturn, paragraphs [0003], [0211], [0213], and [0283]; Paragraph [0283] teaches it [optimal Bio-Physiological Circulatory Pulse Wellness] will also indicate what their level of stamina and condition are.  It may be important to also know the “exercise heart rate” (i.e., the predetermined target heart rate).  This is often adjusted based on an individual’s age and level of condition (i.e., generating exercises for the individual based on the subject’s predetermined target heart that is based on the subject’s age).  If a person is really in good physiological shape, then s/he can raise that exercise heart rate to a higher endurance level than one who has not exercised in many years and is willing to begin exercising.  There is an appropriate ultimate target percentage for the “exercise heart rate” (which is generally 80%) that is commonly used as the ideal target rate for everyone whether currently involved in an improvement program or in a maintenance program based on their level of exercise ability and their present age.  Paragraph [0211] teaches that the method includes laboratory analysis of Immune System (NK) Activity Level (i.e., recruiting NK cells) and paragraph [0213] teaches that the method includes laboratory analysis of autoimmunology NK, B, T-Cell counts (i.e., recruiting NK cells).  Paragraph [0003] teaches that this feature is beneficial for encouraging and facilitating a maximum number of participants in  making positive quantifiable improvement in their measured levels of optimal well-being and total wellness.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and wellness improvement systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of Tran, to incorporate a step and feature directed to generating exercises that collect NK cells based on a target heart rate according to the subject’s age, as taught by Minturn, in order to encourage and facilitate a maximum number of participants in  making positive quantifiable improvement in their measured levels of optimal well-being and total wellness. See Minturn, paragraph [0003]; see also MPEP § 2143 G.
- Still further, in analogous art of fitness systems and methods, Be Well Bodyworks teaches a method, wherein:
			- the first exercise module and the first vagal nerve stimulation module are provided with a lag time between the first exercise module and the first vagal nerve stimulation module (Be Well Bodyworks, First Full Paragraph and Second Full Paragraph; The first full paragraph in the Be Well Bodyworks article teaches that, after a massage (i.e., interpreted as being the equivalent of vagal nerve stimulation), it is important to wait at least 24 hours before doing any strenuous exercise (i.e., there is a lag time between a massage and the exercise).  The second full paragraph in the Be Well Bodyworks article teaches that this feature is beneficial for helping people to avoid pulling or moving tissue which causes more pain and discomfort.).
Therefore, it would have been obvious to one of ordinary skill in the art of fitness systems and methods at the time of effective filing date of the claimed invention to further modify the method for treating a medical condition taught by Simon (‘486), as modified in view of: Tran and Minturn, to incorporate a step and feature directed to including a wait time between massages and exercising taught in Be Well Bodyworks.  As described in Be Well Bodyworks, a method comprising a wait time between massages and exercising helps people to avoid pulling or moving tissue which causes more pain and discomfort; and has been made part of the ordinary capabilities of one skilled in the art of fitness systems and methods.  One of ordinary skill in the art of fitness systems and methods would have been capable of applying this known method of providing a wait time between vagal nerve stimulation and exercising in the same way to the method for treating a medical condition taught in Simon (‘486), as modified in view of: Tran and Minturn, in order to “provide a lag time between the first exercise module and the first vagal nerve stimulation module” (instead of providing a wait time between a massage and an exercise); and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.

Regarding claim 257,
	- The combination of: Simon (‘486), as modified in view of: Tran; Be Well Bodyworks; and Minturn, teaches the limitations of claim 256 (which claim 257 depends on), as described above.
	- Tran further teaches a method, wherein:
		- the one or more first instructions include instructions for benchmark exercise (Tran, paragraph [0257]; Paragraph [0257] teaches that for most obese patients, exercise should be initiated slowly, and the intensity should be increased gradually.  The exercise can be done all at one time or intermittently over the day.  Initial activities may be walking or swimming at a slow pace (i.e., one or more instructions for benchmark exercises).  The patient can start by walking 30 minutes for 3 days a week and can build to 45 minutes of more intense walking at least 5 days a week (i.e., examples of benchmark exercises).  With this regimen, an additional expenditure of 100 to 200 calories per day can be achieved.  All adults should set a long-term goal to accumulate at least 30 minutes or more of moderate-intensity physical activity on most, and preferably all, days of the week.  This regimen can be adapted to other forms of physical activity, but walking is particularly attractive because of its safety and accessibility.  Patients should be encouraged to increase “every day” activities such as taking the stairs instead of the elevator.  With time, depending on progress and functional capacity, the patient may engage in more strenuous activities.); and
	- Minturn further teaches a method, wherein:
		- the predetermined target heart rate for the second exercise module is determined according to a benchmark exercise performance of the subject (Minturn, paragraph [0283]; Paragraph [0283] teaches it [optimal Bio-Physiological Circulatory Pulse Wellness] will also indicate what their level of stamina and condition are.  It may be important to also know the “exercise heart rate” (i.e., the predetermined target heart rate).  This is often adjusted based on an individual’s age and level of condition (i.e., generating exercises for the individual based on the subject’s predetermined target heart that is based on the subject’s age).  If a person is really in good physiological shape, then s/he can raise that exercise heart rate to a higher endurance level than one who has not exercised in many years and is willing to begin exercising (i.e., the predetermined target heart rate is determined based on the subject’s performance during the exercises).  There is an appropriate ultimate target percentage for the “exercise heart rate” (which is generally 80%) that is commonly used as the ideal target rate for everyone whether currently involved in an improvement program or in a maintenance program based on their level of exercise ability and their present age (i.e., the predetermined target heart rate is determined based on the subject’s performance during the exercises).).
The motivations and rationales for modifying the method for treating a medical condition taught by Simon (‘486), in view of: Tran; Be Well Bodyworks; and Minturn, described in the analysis of the obviousness rejection of claim 256 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686